United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
U.S. POSTAL SERVICE, DOWNTOWN
BOYNTON BEACH POST OFFICE,
Boynton Beach, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Christopher Henwood, for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0887
Issued: May 26, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 16, 2020 appellant, through his representative, filed a timely appeal from a
January 15, 2020 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).
As more than 180 days has elapsed from OWCP’s last merit decision, dated August 23, 2019 to

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

the filing of this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of this claim.3
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On November 30, 2013 appellant, then a 56-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on November 29, 2013 he injured his left ankle, right knee, and
back when he was bitten by a dog and fell to his knees, twisting and turning to free himself from
the dog’s grasp, while in the performance of duty. OWCP assigned the claim File No. xxxxxx254
and accepted it for right knee sprain and open wound of the left leg, knee, and ankle. It paid
appellant wage-loss compensation on the supplemental rolls for intermittent disability from
January 17, 2014 through October 19, 2017.
On September 28, 2017 appellant filed a claim for compensation (Form CA-7) for
intermittent disability from May 24 through August 19, 2017. In an attached time analysis form
(Form CA-7a) he noted the specific hours and type of leave used on the claimed dates of disability.
On March 5, 2008 appellant, then a 50-year-old letter carrier, filed a traumatic injury claim
(Form CA-1) alleging that he injured his left middle finger, arm, and wrist when delivering mail
while in the performance of duty. OWCP assigned File No. xxxxxx439, accepted the claim for
tendinitis of the left hand/wrist and thumb, and unilateral primary osteoarthritis of the first
carpometacarpal joint of the left hand. It paid compensation benefits, including a schedule award
for seven percent permanent impairment of the left thumb. On September 28, 2017 appellant filed
a claim for compensation (Form CA-7) for intermittent disability from May 22 through
August 18, 2017. On an attached Form CA-7a, he noted the specific hours and type of leave used
on the claimed dates of disability.
On August 6, 2014 appellant, then a 57-year-old letter carrier, filed an occupational disease
claim (Form CA-2), claiming that he developed bilateral carpal tunnel syndrome due to factors of
his federal employment, including repetitive functions involving the hands and arms. OWCP
assigned File No. xxxxxx319 and accepted the claim for bilateral carpal tunnel syndrome of the
right and left upper extremities. On September 28, 2017 appellant filed a claim for wage-loss
compensation (Form CA-7) for intermittent disability from May 31 through August 19, 2017. An
attached Form CA-7a noted the specific hours and type of leave used on the claimed dates of
disability.

2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the January 15, 2020 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

2

OWCP paid appellant wage-loss compensation on the supplemental rolls under OWCP File
No. xxxxxx439 for the period May 22 through August 18, 2017. It also paid appellant wage-loss
compensation on the supplemental rolls under OWCP File No. xxxxxx319 for the period May 31
through August 19, 2017.4
Under OWCP File No. xxxxxx254, on May 4, 2018 appellant filed a claim for wage-loss
compensation (Form CA-7) for intermittent disability from July 12 through August 19, 2017. In
an attached Form CA-7a, he noted the specific hours and type of leave used on the claimed dates
of disability.
By decision dated July 17, 2018, under File No. xxxxxx254, OWCP denied appellant’s
claim for intermittent wage-loss compensation from July 12 through August 19, 2017. It found
that the claim could not be paid under OWCP File No. xxxxxx254 because he had already been
paid wage-loss compensation for the period July 12 through August 19, 2017 under OWCP File
No. xxxxxx319.
Appellant requested an oral hearing before a representative of OWCP’s Branch of Hearings
and Review on August 6, 2018. The hearing was held on December 7, 2018.
By decision dated February 12, 2019, the hearing representative vacated the July 17, 2018
decision and remanded the case to OWCP for review of whether appellant was, in fact, previously
paid wage-loss compensation under OWCP File Nos. xxxxxx319 and xxxxxx439 to ensure there
was no duplication of disability payments, and to provide compensation for those periods claimed
under OWCP File No. xxxxxx254 that had not been paid and were supported by the medical
evidence of record.
By decision dated March 12, 2019, under File No. xxxxxx254, OWCP denied appellant’s
claim for wage-loss compensation for the following dates: two hours on July 17, 2017; three hours
on July 18, 2017; two hours on July 21, 25, and 26, 2017; two hours on August 7, 8, 11, 12, and
14, 2017; three hours on August 15, 2017; two hours on August 16, 2017; and four hours on
August 19, 2017. It found that he had previously been paid compensation for these dates and hours
under the current claim or under OWCP File No. xxxxxx439.
Appellant requested an oral hearing before a representative of OWCP’s Branch of Hearings
and Review on April 1, 2019. He later requested that OWCP convert the oral hearing request to
one for a review of the written record on July 19, 2019.
Appellant submitted an undated spreadsheet outlining his claimed outstanding entitlement
to wage-loss compensation for the following dates and hours: four hours on July 12, 2017; two
hours on July 17, 2017; three hours on July 18, 2017; two hours on July 25, 2017; two hours on
July 26, 2017; two hours on July 29, 2017; one hour on August 2, 2017; two hours on August 7,
2017; two hours on August 8, 2017; two hours on August 11, 2017; two hours on August 12, 2017;
two hours on August 14, 2017; one hour on August 15, 2017; two hours on August 16, 2017; and
two hours on August 19, 2017.

4

OWCP administratively combined File Nos. xxxxxx254, xxxxxx319, and xxxxxx439, with the latter serving as
the master file number.

3

By decision dated August 23, 2019, OWCP’s hearing representative affirmed the decision
of March 12, 2019. The hearing representative found that the submitted spreadsheet of appellant’s
claimed outstanding entitlement to wage-loss compensation did not accurately reflect actual hours
recorded as LWOP and personal leave for the disputed dates and hours from July 12 through
August 19, 2017. The hearing representative found that appellant had received a total of 8 hours
of compensation for each of the disputed dates in a combination of wages, personal leave, and
wage-loss compensation, calculating that appellant had received 2 hours under OWCP File No.
xxxxxx254, 12 hours under OWCP File No. xxxxxx319, and 16.01 hours under OWCP File No.
xxxxxx439. The hearing representative noted that appellant had worked 22.99 hours during the
disputed period and used 68 hours of personal leave. The hearing representative calculated that
appellant had received wages or compensation benefits totaling 121 hours during the period
July 12 through August 19, 2017, spanning the disputed workdays, which exceeded his actual
scheduled hours of 120 by an hour. The hearing representative affirmed the March 12, 2019
decision on the basis that no outstanding wage-loss compensation was due because there was no
date on which the combined wages, leave usage, and compensation benefits fell below eight hours.
On January 9, 2020 appellant, through his representative, requested reconsideration of the
August 23, 2019 decision. With the request for reconsideration, the representative argued that the
hearing representative erroneously totaled all of the leave from submitted CA-7 forms for the
disputed workdays, in finding that he used 68 hours of personal leave during the period, because
appellant had submitted claims for wage-loss compensation under multiple claims for the same
day and different hours. He noted that appellant received physical therapy for multiple claims per
day. The representative explained that appellant indicated use of leave other than sick or annual
leave on those dates when submitting the hours under a different claim to avoid duplication of
payment, and that these hours of leave were not necessarily paid sick or annual leave. He noted
that the multiple submissions for different hours on the same day were the reason this case was
complex. The representative argued that an attached absence analysis form (PS Form 3972) for
2017 demonstrated that appellant used a total of 44 hours of paid sick and annual leave over the
disputed 15 days, which showed that the hearing representative’s calculation was in error. The
representative further requested that OWCP consider entitlement to partial compensation on
July 12 and 13, 2017.
Attached to appellant’s request for reconsideration were an absence analysis form (PS
Form 3972) for the leave year 2017, showing leave usage from August 5 through December 8,
2017; a pay, leave, or other hours adjustment requested (PS Form 2240) dated August 16, 2017;
pay stubs dated July 28, August 11 and 25, and September 8, 2017, showing leave use over pay
periods 15 through 18; and an employing establishment pay period calendar for 2017.
By letter dated January 15, 2020, OWCP denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a). OWCP noted that appellant’s
representative’s letter was not relevant evidence or a legal contention not previously considered.

4

LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his own motion or on application.5
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.6
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.7 If it chooses to grant reconsideration, it reopens
and reviews the case on its merits.8 If the request is timely, but fails to meet at least one of the
requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.9
ANALYSIS
The Board finds that this case is not in posture for decision.
Appellant’s representative argued in his reconsideration request submitted on January 9,
2020 that the hearing representative erroneously totaled all of the leave from submitted CA-7
forms for the disputed work period in finding that he used 68 hours of personal leave during the
period, because appellant had submitted claims for wage-loss compensation under multiple claims
for the same day and different hours. Appellant’s representative argued that appellant received
physical therapy for multiple claims per day, explaining that appellant indicated use of leave other
than sick or annual leave on those dates when submitting the hours under a different claim to avoid
duplication of payment, and that these hours of leave were not necessarily paid sick or annual
leave.
In the January 15, 2020 decision, OWCP provided only that the reconsideration request
“does not consist of relevant evidence, not previously considered or present legal contentions not
5
5 U.S.C. § 8128(a); see L.D., Docket No. 18-1468 (issued February 11, 2019); see also V.P., Docket No. 17-1287
(issued October 10, 2017); D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB 372 (2008).
6

20 C.F.R. § 10.606(b)(3); see L.D., id.; see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket
No. 08-1569 (issued December 9, 2008).
7

Id. at § 10.607(a). The one-year period begins on the next day after the date of the original contested decision.
For merit decisions issued on or after August 29, 2011, a request for reconsideration must be received by OWCP
within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the document receipt date of the
request for reconsideration as indicated by the received date in the Integrated Federal Employees’ Compensation
System (iFECS). Id. at Chapter 2.1602.4b.
8

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

9

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

5

previously considered.” Their conclusory decision did not explain specifically on what basis the
argument and evidence was irrelevant, nor did it point to evidence or argument previously of record
that was substantially similar to that which was submitted on reconsideration. OWCP summarily
denied appellant’s request for reconsideration without complying with the review requirements of
FECA and its implementing regulations.10
Section 8124(a) of FECA provides that OWCP shall determine and make a finding of fact
and make an award for or against payment of compensation.11 Its regulations at 20 C.F.R. § 10.126
provide that the decision of the Director of OWCP shall contain findings of fact and a statement
of reasons.12 As well, OWCP’s procedures provide that the reasoning behind OWCP’s evaluation
should be clear enough for the reader to understand the precise defect of the claim and the kind of
evidence which would overcome it.13
The Board therefore finds that this case is not in posture for decision because OWCP failed
to make findings regarding the argument and evidence submitted in support of the reconsideration
request.14 The case shall therefore be remanded to OWCP for an appropriate decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

10

Id.; see also 20 C.F.R. § 10.607(b); Federal (FECA) Procedure Manual, supra note 6 at Chapter 2.1602.3d
(February 2016).
11

5 U.S.C. § 8124(a).

12

20 C.F.R. § 10.126.

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.5 (February 2013).

14

C.R., Docket No. 17-0964 (issued September 9, 2019).

6

ORDER
IT IS HEREBY ORDERED THAT the January 15, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: May 26, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

